    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------x
    VINCENZO MONTANTE
                                                        MEMORANDUM AND ORDER
                          Plaintiff,
                                                        Case No. 1:19-cv-5313-FB
           -against-

    COMMISSIONER OF SOCIAL
    SECURITY,

                           Defendant.
    ------------------------------------------------x
    Appearances:                                        For the Defendant:
    For the Plaintiff:                                  JACQUELINE M. KASULIS
    DANIEL ADAM OSBORN                                  Acting United States Attorney
    Osborn Law, P.C.                                    Eastern District of New York
    43 West 43rd St.                                    By: CANDACE SCOTT APPLETON
    Ste 131                                             Assistant United States Attorney
    New York, NY 10036                                  271 Cadman Plaza East
                                                        Brooklyn, New York 11201

BLOCK, Senior District Judge:

          Vincenzo Montante seeks review of the Commissioner of Social Security’s

decision to deny his application for disability benefits. Both parties move for

judgment on the pleadings.1 For the following reasons, Montante’s motion is




1
  Montante moves for relief under 42 U.S.C. § 405(g), which authorizes the Court
to enter “a judgment affirming, modifying, or reversing the decision of the
Commissioner of Social Security, with or without remanding the cause for a
rehearing.”
                                        1
granted, the Commissioner’s denied, and this case remanded for further

proceedings.

                                           I.
         Montante applied for disability benefits on August 28, 2015, claiming a

disability onset date of August 18, 2014. The Commissioner denied Montante’s

application on March 4, 2016, and Montante requested a hearing. Two years later,

Administrative Law Judge David Suna (“the ALJ”) held a hearing on Montante’s

claim.

         After the hearing, the ALJ determined that Montante suffered from several

“severe impairments,” including “right knee medial and lateral meniscus tears post

anterior cruciate ligament (ACL) reconstruction with partial meniscectomy,

[complications arising from] left knee status post cruciate ligament tear and lateral

meniscal repair, bilateral knee arthritis, lumbar spine disorder, obesity,

sensorineural hearing loss in [the] left ear, sleep apnea, depressive disorder and

anxiety disorder.” A.R. 31.

         The ALJ found that Montante’s impairments did not prevent him from

performing sedentary work, provided he “operat[es] foot controls,” “climb[s]

ramps and stairs,” “balance[es] and stoop[s],” and is “expos[ed] to operating a

motor vehicle [sic.]” or “coworkers and the general public” no more than

“occasionally.” A.R. 33-34. The ALJ further found that Montante should never

                                           2
“climb[] ropes or scaffolds” or be exposed “to unprotected heights or moving

mechanical parts” and must avoid “loud noise.” Id. Finally, the ALJ determined

that Montante was “limited to jobs that are not at a production rate pace (e.g.

assembly line work),” could tolerate no more than “occasional changes in the work

setting,” would be “off-task 5% of the time,” and “needs the use of a hand[-]held

assistive device [i.e. a cane] for uneven terrain or prolonged ambulation.” Id.

      The ALJ concluded that Montante could work as an addresser, document

preparer or laminator and was therefore not disabled. The Appeals Council

declined review, and this appeal followed.

                                      II.
      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013).

                                        III.
      Under the treating physician rule, the opinion of a treating physician must be

“given more weight than other reports and . . . will be controlling if it is ‘well-

supported by medically acceptable [evidence] and is not inconsistent with the other
                                           3
substantial evidence in [the] record.’” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir.

1999). The ALJ violated the treating physician rule by giving “little weight” to the

opinion of Montante’s treating psychiatrist, Dr. Roberto De Paula.

      Dr. De Paula has treated Montante with a mix of “individual psychotherapy

and medication” since December 2015. A.R. 466. In a narrative report, he opined

that Montante suffers from “acute depression and anxiety symptoms,” including

“depressed mood, anhedonia, insomnia, fatigue, helplessness, hopelessness,

anxiety, irritability, anger and disappointment.” A.R. 465. He concluded “based on

[Montante’s] history of current treatment and the intensity of his psychiatric

condition,” that “Montante is a candidate for lengthy treatment” and “needs to be

treated with utilization of all applicable modalities from armamentarium of

psychiatry.” A.R. 468. He also noted that Montante’s symptoms “have

progressively worsened in the last 6 months.” A.R. 467.

      Dr. De Paula supports his opinion with more than 100 pages of treatment

notes which show that Montante suffered—and continues to suffer—from

“depressed and anxious mood,” “constricted affect” and “distractibility.” See A.R.

465-569. See also ECF No. 15 at 16 (collecting medical evidence of depression,

constricted affect and distractibility). This is exactly the sort of “medically

acceptable” psychiatric evidence that should have led the ALJ to give controlling

weight to Dr. De Paula’s findings. See Smith v. Comm’r of Soc. Sec., No. 1:19-CV-

                                           4
2861(FB), 2020 WL 6136205, at *3 (E.D.N.Y. Oct. 19, 2020) (noting that a

provider’s longitudinal evaluation of a patient assumes “heightened importance in

cases involving psychiatric diagnoses”) (citing Estrella v. Berryhill, 925 F.3d 90,

97 (2d Cir. 2019)).

      The ALJ offers three unconvincing reasons for his non-fealty to the treating

physician rule. First, he describes Dr. De Paula’s opinion as “conclusory.” A.R. 37.

This statement is false. A detailed report supported by more than 100 pages of

evidence is not “conclusory.” And even if the report were conclusory, the ALJ

should not have rejected it without seeking additional information from Dr. De

Paula. See Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).

      Second, the ALJ asserts that Dr. De Paula’s report is inconsistent with his

treatment notes. Again, this claim has no basis in fact since many of the treatment

notes support Dr. De Paula’s diagnoses. See ECF No. 15 at 16 (collecting record

citations). But even if the notes did not support Dr. De Paula’s opinion, “an ALJ

may not reject a treating physician’s disability opinion based solely on internal

conflicts in that physician’s clinical findings.” Pena v. Comm’r of Soc. Sec., No.

08-CV-3304(NGG)(JO), 2010 WL 4340449, at *4 (E.D.N.Y. Oct. 22, 2010)

(quoting Carvey v. Astrue, 380 F. App’x 50, 52 (2d Cir. 2010)); see also Martin v.

Colvin, No. 13-CV-2827 (VSB)(RLE), 2014 WL 4467709, at *14 (S.D.N.Y. Sept.

10, 2014) (rejecting the argument that treating physicians’ opinions “should not be
                                          5
given any weight because they are unsupported by [the physician’s] medical

notes”).

      Finally, the ALJ believed that the absence of a “history of emergency

psychiatric treatment or hospitalizations” justified a departure from Dr. De Paula’s

opinion. A.R. 37. It does not. “The Second Circuit has repeatedly recognized that

a claimant need not be an invalid to be found disabled.” Colon v. Astrue, No. 10-

CV-3779 (KAM), 2011 WL 3511060, at *14 (E.D.N.Y. Aug. 10, 2011) (quoting

Williams v. Bowen, 859 F.2d 255, 260 (2d Cir. 1988)). Similarly, a claimant may

be under a psychiatric disability even if he is not confined to a psychiatric ward.

      In light of the foregoing, the ALJ erred by failing to give Dr. De Paula’s

opinion controlling weight.

                                      III.
       Because the ALJ improperly disregarded Dr. De Paula’s opinion, his

assessment of Montante’s residual functional capacity is not supported by

substantial evidence. See Shaw v. Chater, 221 F.3d 126, 135 (2d Cir. 2000)

(explaining that “deficiencies in the ALJ’s analysis [of a treating physician’s

opinion]” required a finding “that the record lacked sufficient evidence that [a

claimant] was not disabled”). Nonetheless, Dr. De Paula’s failure to provide a

“function-by-function” account of Montante’s limitations creates “uncertainty”

regarding the severity of Montante’s conditions and their impact on his ability to

                                          6
work.2 Cf. id.; A.R. 37. Consequently, this case must be remanded to allow the

ALJ to decide whether proper weighing of Dr. De Paula’s opinion alters his

assessment of Montante’s “non-exertional limitations,” such that a finding of

disability would be warranted. Cf. Chater, 221 F.3d at 135 (a remand for

calculation of benefits is appropriate where the record contains “overwhelming

proof” of “severe impairment”). See generally 20 C.F.R. § 416.1569a (requiring

consideration of non-exertional limitations).

                                 CONCLUSION
      Montante’s motion for judgment on the pleadings is GRANTED and the

Commissioner’s DENIED. This case is REMANDED for further proceedings

consistent with this Order.

      SO ORDERED.

                                                _/S/ Frederic Block__________
                                                FREDERIC BLOCK
                                                Senior United States District Judge


Brooklyn, New York
July 6, 2021




2
 Because the ultimate issue of whether a claimant is disabled is reserved to the
Commissioner, the Court disregards Dr. De Paula’s opinion that Montante “is not
able to work in any occupation at this time.” A.R. 465. See Snell, 177 F.3d at 133.
                                          7
